Exhibit 10.5

 

STOCKHOLDERS AGREEMENT

 

BY AND AMONG

 

SPRINGLEAF HOLDINGS, INC.

 

AND

 

SPRINGLEAF FINANCIAL HOLDINGS, LLC

 

--------------------------------------------------------------------------------

 

Dated as of October 15, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1

Certain Defined Terms

1

Section 1.2

Construction

5

 

 

 

ARTICLE II

 

TRANSFER

 

Section 2.1

Binding Effect on Transferees

6

Section 2.2

Additional Purchases

6

Section 2.3

Charter Provisions

6

Section 2.4

Legend

6

 

 

 

ARTICLE III

 

BOARD OF DIRECTORS

 

Section 3.1

Board

7

Section 3.2

Committees

8

Section 3.3

Observers

8

 

 

 

ARTICLE IV

 

REGISTRATION RIGHTS

 

Section 4.1

Demand Registration

9

Section 4.2

Piggyback Registrations

11

Section 4.3

Shelf Registration

13

Section 4.4

Withdrawal Rights

14

Section 4.5

Registration Procedures

15

Section 4.6

Registration Expenses

20

 

 

 

ARTICLE V

 

INDEMNIFICATION

 

Section 5.1

General Indemnification

21

Section 5.2

Registration Statement Indemnification

22

 

i

--------------------------------------------------------------------------------


 

Section 5.3

Contribution

22

Section 5.4

Procedure

23

Section 5.5

Other Matters

23

 

 

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1

Headings

24

Section 6.2

Entire Agreement

24

Section 6.3

Further Actions; Cooperation

25

Section 6.4

Notices

25

Section 6.5

Applicable Law

26

Section 6.6

Severability

26

Section 6.7

Successors and Assigns

26

Section 6.8

Amendments

26

Section 6.9

Waiver

27

Section 6.10

Counterparts

27

Section 6.11

Submission To Jurisdiction

27

Section 6.12

Injunctive Relief

27

Section 6.13

Recapitalizations, Exchanges, Etc. Affecting the Shares of Common Stock; New
Issuance

27

Section 6.14

Termination

28

Section 6.15

Third Party Beneficiary

28

Section 6.16

Rule 144

28

Section 6.17

Information

28

 

ii

--------------------------------------------------------------------------------


 

STOCKHOLDERS AGREEMENT

 

 

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is made as of                   ,
2013, by and between Springleaf Financial Holdings, LLC, a Delaware limited
liability company (the “Initial Stockholder”) and Springleaf Holdings, Inc., a
Delaware corporation (the “Company”).  Unless otherwise indicated, references to
articles and sections shall be to articles and sections of this Agreement.

 

WHEREAS, the Initial Stockholder is a holder of shares of Common Stock (as
hereinafter defined); and

 

WHEREAS, the Company has agreed to provide the registration rights and other
rights set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                        Certain Defined Terms.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

(a)                “Actions” shall have the meaning assigned to it in
Section 5.1(a).

 

(b)               “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act; provided that no Stockholder shall be deemed
an Affiliate of any other Stockholder solely by reason of any investment in the
Company.

 

(c)                “Agreement” shall have the meaning assigned to it in the
preamble.

 

(d)              A Person shall be deemed to “Beneficially Own” securities if
such Person is deemed to be a “beneficial owner” within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the date of this
Agreement.

 

(e)                “Board” shall mean the board of directors of the Company.

 

(f)                 “Bylaws” shall mean the bylaws of the Company, as may be
amended and/or restated from time to time.

 

(g)               “Certificate of Incorporation” shall mean the certificate of
incorporation of the Company, as may be amended and/or restated from time to
time.

 

--------------------------------------------------------------------------------


 

(h)               “Commission” shall mean the United States Securities and
Exchange Commission or any successor agency.

 

(i)                   “Common Stock” shall mean the Company’s common stock, par
value $0.01 per share, and any and all securities of any kind whatsoever of the
Company which may be issued and outstanding on or after the date hereof in
respect of, in exchange for, or upon conversion of shares of Common Stock
pursuant to a merger, consolidation, stock split, stock dividend,
recapitalization of the Company or otherwise.

 

(j)                   “Company” shall have the meaning assigned to it in
preamble.

 

(k)               “Company Securities” shall mean (i) any Common Stock and
(ii) any other securities of the Company entitled to vote generally in the
election of directors of the Company.

 

(l)                   “Demand” shall have the meaning assigned to it in
Section 4.1(a).

 

(m)           “Demand Registration” shall have the meaning assigned to it in
Section 4.1(a).

 

(n)               “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.

 

(o)               “FIG” shall mean Fortress Investment Group LLC, a Delaware
limited liability company.

 

(p)               “FIG LLC” shall mean FIG LLC, a Delaware limited liability
company, or any other Person designated as “FIG LLC” by FIG in a written notice
to the Company.

 

(q)               “Filings” shall mean annual, quarterly and current reports and
other documents filed or furnished by the Company or any Subsidiary of the
Company under the Exchange Act; annual reports to stockholders, annual and
quarterly statutory statements of the Company or any Subsidiary of the Company;
and any registration statements, prospectuses documents filed or furnished by
the Company or any of its Subsidiaries under the Securities Act (other than any
registration statement, any Issuer Free Writing Prospectus, any prospectus or
preliminary prospectus or any amendment thereof or supplement thereto to the
extent that Section 5.2 of this Agreement applies).

 

(r)                  “FINRA” shall mean the Financial Industry Regulatory
Authority.

 

(s)                 “Fortress Affiliate Stockholder” shall mean (A) any director
of the Company who may be deemed an Affiliate of FIG, (B) any director or
officer of FIG and (C) any investment funds (including any managed accounts)
managed directly or indirectly by FIG or its Affiliates.

 

(t)                  “Form S-3” shall have the meaning assigned to it in
Section 4.3(a).

 

2

--------------------------------------------------------------------------------


 

(u)               “Free Writing Prospectus” shall mean a free writing
prospectus, as defined in Rule 405 under the Securities Act.

 

(v)               “Initial Public Offering” shall mean the initial public
offering of Common Stock pursuant to an effective registration statement under
the Securities Act.

 

(w)           “Initial Stockholder” shall have the meaning assigned to it in
preamble.

 

(x)               “Inspectors” shall have the meaning assigned to it in
Section 4.5(a)(viii).

 

(y)               “IPO Underwriting Agreement” shall mean the underwriting
agreement, dated         , 2013, between the Company and the underwriters named
therein.

 

(z)                “Issuer Free Writing Prospectus” shall mean an issuer free
writing prospectus, as defined in Rule 433 under the Securities Act.

 

(aa)         “Losses” shall have the meaning assigned to it in Section 5.1(a).

 

(bb)       “Offering Expenses” shall have the meaning assigned to it in
Section 4.6(a).

 

(cc)         “Other Demanding Sellers” shall have the meaning assigned to it in
Section 4.2(b).

 

(dd)     “Other Proposed Sellers” shall have the meaning assigned to it in
Section 4.2(b).

 

(ee)         “Permitted Transferee” shall mean, with respect to each
Stockholder, (i) any other Stockholder, (ii) such Stockholder’s Affiliates,
(iii) in the case of any Stockholder, (A) any member or general or limited
partner of such Stockholder (including any member of the Initial Stockholder),
(B) any corporation, partnership, limited liability company or other entity that
is an Affiliate of such Stockholder or any member, general or limited partner of
such Stockholder (collectively, “Stockholder Affiliates”), (C) any investment
funds managed directly or indirectly by such Stockholder or any Stockholder
Affiliate (a “Stockholder Fund”), (D) any general or limited partner of any
Stockholder Fund, (E) any managing director, general partner, director, limited
partner, officer or employee of any Stockholder Affiliate, or any spouse, lineal
descendant, sibling, parent, heir, executor, administrator, testamentary
trustee, legatee or beneficiary of any of the foregoing persons described in
this clause (E) (collectively, “Stockholder Associates”) or (F) any trust, the
beneficiaries of which, or any corporation, limited liability company or
partnership, the stockholders, members or general or limited partners of which,
consist solely of any one or more of such Stockholder, any general or limited
partner of such Stockholder, any Stockholder Affiliates, any Stockholder Fund,
any Stockholder Associates, their spouses or their lineal descendants and
(iv) any other Person that acquires shares of Common Stock from such Stockholder
other than pursuant to a Public Offering and that agrees to become party to or
be bound by this Agreement.

 

3

--------------------------------------------------------------------------------


 

(ff)           “Person” shall mean any individual, firm, corporation,
partnership, limited liability company or other entity, and shall include any
successor (by merger or otherwise) of such entity.

 

(gg)       “Piggyback Notice” shall have the meaning assigned to it in
Section 4.2(a).

 

(hh)       “Piggyback Registration” shall have the meaning assigned to it in
Section 4.2(a).

 

(ii)               “Piggyback Seller” shall have the meaning assigned to it in
Section 4.2(a).

 

(jj)               “Public Offering” shall mean an offering of equity securities
of the Company pursuant to an effective registration statement under the
Securities Act, including an offering in which Stockholders are entitled to sell
Common Stock pursuant to the terms of this Agreement.

 

(kk)       “Records” shall have the meaning assigned to it in
Section 4.5(a)(viii).

 

(ll)               “Registrable Amount” shall mean a number of shares of Common
Stock equal to 1% of the Common Stock issued and outstanding immediately after
the consummation of the Initial Public Offering.

 

(mm)              “Registrable Securities” shall mean any Common Stock currently
owned or hereafter acquired by any Stockholder. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (x) a
registration statement registering such securities under the Securities Act has
been declared effective and such securities have been sold or otherwise
transferred by the holder thereof pursuant to such effective registration
statement or (y) such securities are sold in accordance with Rule 144 (or any
successor provision) promulgated under the Securities Act.

 

(nn)       “Registration Expenses” shall have the meaning assigned to it in
Section 4.6(a).

 

(oo)       “Requesting Stockholder” shall have the meaning assigned to it in
Section 4.1(a).

 

(pp)       “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

 

(qq)       “Selling Holders” shall have the meaning assigned to it in
Section 4.5(a)(i).

 

(rr)             “Shelf Notice” shall have the meaning assigned to it in
Section 4.3(a).

 

(ss)           “Shelf Registration Effectiveness Period” shall have the meaning
assigned to it in Section 4.3(c).

 

4

--------------------------------------------------------------------------------


 

(tt)             “Shelf Registration Statement” shall have the meaning assigned
to it in Section 4.3(a).

 

(uu)       “Shelf Underwritten Offering” shall have the meaning assigned to it
in Section 4.3(f).

 

(vv)       “Stockholders” shall mean (i) the Initial Stockholder, (ii) each
Fortress Affiliate Stockholder and (iii) each Permitted Transferee who becomes a
party to or bound by the provisions of this Agreement in accordance with the
terms hereof or a Permitted Transferee thereof who is entitled to enforce the
provisions of this Agreement in accordance with the terms hereof, in each case
of clauses (i), (ii) and (iii) to the extent that the Initial Stockholder,
Fortress Affiliate Stockholders and Permitted Transferees, together, hold of
record or Beneficially Own at least a Registrable Amount; provided that solely
for purposes of determining the number of directors FIG LLC has the right to
designate pursuant to Section 3.1(a), FIG LLC shall be deemed to hold of record
or Beneficially Own a number of Company Securities equal to the product of
(x) the total number of Company Securities held of record or Beneficially Owned
by the Initial Stockholder and (y) a fraction, the numerator of which is the
total number of voting securities of the Initial Stockholder held of record or
beneficially owned by FIG LLC and the Fortress Affiliate Stockholders and the
denominator of which is the total number of voting securities of the Initial
Stockholder then issued and outstanding.

 

(ww)              “Subsidiary” shall mean with respect to any Person (i) a
corporation, fifty percent (50%) or more of the voting or capital stock of which
is, as of the time in question, directly or indirectly owned by such Person,
(ii) any other partnership, joint venture, association, joint stock company,
trust, unincorporated organization or other entity in which such Person,
directly or indirectly, owns fifty percent (50%) or more of the equity economic
interest thereof or has the power to elect or direct the election of fifty
percent (50%) or more of the members of the governing body of such entity or
otherwise has control over such entity (e.g., as the managing partner of a
partnership), or (iii) which would be considered subsidiaries of such Person
within the meaning of Regulation S-K or Regulation S-X.

 

(xx)       “Suspension Period” shall have the meaning assigned to it in
Section 4.3(d).

 

(yy)       “Underwritten Offering” shall mean a sale of securities of the
Company to an underwriter or underwriters for reoffering to the public.

 

(zz)         “Voting Power of the Company” shall mean the voting power of the
then issued and outstanding capital stock of the Company entitled to vote in the
election of directors of the Company.

 

Section 1.2                        Construction.  For the purposes of this
Agreement (i) words (including capitalized terms defined herein) in the singular
shall be held to include the plural and vice versa and words (including
capitalized terms defined herein) of one gender shall be held to include the
other gender as the context requires, (ii) the terms “hereof,” “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Article and Section references are to Articles
and Sections of this Agreement, unless otherwise specified,

 

5

--------------------------------------------------------------------------------


 

(iii) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” (iv) all references to any
period of days shall be deemed to be to the relevant number of calendar days
unless otherwise specified, and (v) all references herein to “$” or dollars
shall refer to United States dollars, unless otherwise specified.

 

 

ARTICLE II

 

TRANSFER

 

Section 2.1                        Binding Effect on Transferees.  A Permitted
Transferee shall become a Stockholder hereunder, without any further action by
the Company, following a transfer by a Stockholder of Company Securities to such
Permitted Transferee upon the execution by such Permitted Transferee of a
joinder providing that such Person shall be bound by and shall fully comply with
the terms of this Agreement (including the provisions of Article IV with respect
to the Company Securities being transferred to such transferee).  The Fortress
Affiliate Stockholders shall be deemed to be Stockholders without any further
action.

 

Section 2.2                        Additional Purchases. Any Company Securities
owned by a Stockholder on or after the date of this Agreement shall have the
benefit of and be subject to the terms and conditions of this Agreement.

 

Section 2.3                        Charter Provisions. The parties hereto shall
use their respective reasonable efforts (including voting or causing to be voted
all of the Company Securities held of record by such party or Beneficially Owned
by such party by virtue of having voting power over such Company Securities) so
as to cause no amendment to be made to the Certificate of Incorporation or
Bylaws as in effect as of the date of this Agreement in a manner that would
(a) add restrictions to the transferability of the Company Securities by the
Initial Stockholder, any Fortress Affiliate Stockholder or their Permitted
Transferees who remain a “Stockholder” (as such term is used herein) at the time
of such an amendment, which restrictions are beyond those then provided for in
the Certificate of Incorporation, this Agreement or applicable securities laws
or (b) nullify any of the rights of the Initial Stockholder, any Fortress
Affiliate Stockholder or their Permitted Transferees who remain a “Stockholder”
(as such term is used herein) at the time of such amendment, which rights are
explicitly provided for in this Agreement, unless, in each such case, such
amendment shall have been approved by such Stockholder.

 

Section 2.4                        Legend. Any certificate representing Company
Securities issued to a Stockholder shall be stamped or otherwise imprinted with
a legend in substantially the following form:

 

“The shares represented by this certificate are subject to the provisions
contained in the Stockholders Agreement, dated as of                    , 2013,
by and among Springleaf Holdings, Inc. and the stockholder of Springleaf
Holdings, Inc. described therein.”

 

The Company shall make customary arrangements to cause any Company Securities
issued in uncertificated form to be identified on the books of the Company in a
substantially similar manner.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

 

BOARD OF DIRECTORS

 

Section 3.1                        Board.

 

(a)                For so long as this Agreement is in effect, the Company and
each Stockholder shall take all reasonable actions within their respective
control (including voting or causing to be voted all of the Company Securities
held of record by such Stockholder or Beneficially Owned by such Stockholder by
virtue of having voting power over such Company Securities, and, with respect to
the Company, as provided in Sections 3.1(c) and (d)) so as to cause to be
elected to the Board, and to cause to continue in office, not more than six
directors (or such other number of directors as FIG LLC may agree to in
writing), at any given time:

 

(i)            a number of directors equal to a majority of the Board, plus one
director, shall be individuals designated by FIG LLC, for so long as the
Stockholders, together, have Beneficial Ownership of at least 30% of the Voting
Power of the Company;

 

(ii)        a number of directors equal to a majority of the Board, minus one
director, shall be individuals designated by FIG LLC, for so long as the
Stockholders, together, have Beneficial Ownership of less than 30% but at least
20% of the Voting Power of the Company, provided that if the Board consists of
six or fewer directors, then the Initial Stockholder shall have the right to
designate a number of directors equal to three directors;

 

(iii)    a number of directors (rounded up to the nearest whole number) that
would be required to maintain the Initial Stockholder’s proportional
representation on the Board shall be individuals designated by FIG LLC, for so
long as the Stockholders, together, have Beneficial Ownership of less than 20%
but at least 10% of the Voting Power of the Company, provided that if the Board
consists of six or fewer directors, then the Initial Stockholder shall have the
right to designate a number of directors equal to two directors; and

 

(iv)    a number of directors (rounded up to the nearest whole number) that
would be required to maintain the Initial Stockholder’s proportional
representation on the Board shall be individuals designated by FIG LLC, for so
long as the Stockholders, together, have Beneficial Ownership of less than 10%
but at least 5% of the Voting Power of the Company, provided that if the Board
consists of six or fewer directors, then the Initial Stockholder shall have the
right to designate a number of directors equal to one director.

 

(b)               If FIG LLC notifies the Stockholders of its desire to remove,
with or without cause, any director previously designated by it, the
Stockholders shall vote or cause to be voted all of the shares of Company
Securities held of record by such Stockholders or Beneficially Owned by such
Stockholders by virtue of having voting power over such Company Securities and
take all other reasonable actions within its control to cause the removal of
such director.

 

 

7

--------------------------------------------------------------------------------


 

(c)                The Company agrees to include in the slate of nominees
recommended by the Board those persons designated by FIG LLC in accordance with
Section 3.1(a) and to use its reasonable best efforts to cause the election of
each such designee to the Board, including nominating such designees to be
elected as directors, in each case subject to applicable law.

 

(d)              In the event that a vacancy is created at any time by the
death, disability, retirement, resignation or removal of any director who is
designated by FIG LLC in accordance with Section 3.1(a), the Company agrees to
take at any time and from time to time all actions necessary to cause the
vacancy created thereby to be filled as promptly as practicable by a new
designee of FIG LLC.  In the event that the size of the Board is expanded to
more than six directors, the Company agrees to take at any time and from time to
time all actions necessary to cause the Board to continue to have the number of
FIG LLC’s designees that corresponds to the requirements of Section 3.1(a).

 

(e)                In the event that at any time the number of directors
entitled to be designated by FIG LLC pursuant to Section 3.1(a) decreases, the
Initial Stockholder and its Permitted Transferee shall take reasonable actions
to cause a sufficient number of designated directors to resign from the Board at
or prior to the end of such designated director’s term such that the number of
designated directors after such resignation(s) equals the number of directors
the Initial Stockholder would have been entitled to designate pursuant to
Section 3.1(a).  Any vacancies created by such resignation may remain vacant
until the next annual meeting of stockholders or filled by a majority vote of
the Board.  Notwithstanding the foregoing, such designated director(s) need not
resign from the Board at or prior to the end of such director’s term if the
Company’s nominating committee recommends the nomination of such director(s) for
election at the next annual meeting coinciding with the end of such director’s
term, or otherwise (and for the avoidance of doubt, such director shall no
longer be considered a designee of FIG LLC).

 

Section 3.2                        Committees.  For so long as this Agreement is
in effect, the Company shall take all reasonable actions within its control at
any given time so as to cause to be appointed to any committee of the Board a
number of directors designated by FIG LLC that is up to the number of directors
that is proportionate (rounding up to the next whole director) to the
representation that FIG LLC is entitled to designate to the Board under this
Agreement, to the extent such directors are permitted to serve on such
committees under the applicable rules of the Commission and the New York Stock
Exchange (“NYSE”) or by any other applicable stock exchange. It is understood by
the parties hereto that FIG LLC shall not be required to have its directors
represented on any committee and any failure to exercise such right in this
section in a prior period shall not constitute any waiver of such right in a
subsequent period.

 

Section 3.3                        Observers.  For so long as the Stockholders,
together, have Beneficial Ownership of at least 10% of the Voting Power of the
Company, FIG LLC shall have the right to appoint two non-voting representatives
(the “Observers”) to attend (at each Observers’ sole option, in person or
telephonically) all meetings of the Board (and all committees thereof other than
the compensation and audit committees), to change the Observers so appointed at
any time and, upon the resignation of an Observers for any reason, to reappoint
another Observer. In addition, the Company shall provide the Observers with
copies of all notices, consents, resolutions, minutes or other written materials
provided to the Board (and to

 

8

--------------------------------------------------------------------------------


 

any committee thereof other than the compensation and audit committees) at the
same time and in the same manner such materials are circulated to the Board (and
to any committee thereof other than the compensation and audit committees);
provided that each Observer shall execute and deliver to the Company a
confidentiality agreement substantially in a form reasonably satisfactory to the
Company prior to receiving such information; provided further that an Observer
may share all information received or observed in his or her capacity as an
Observer with FIG and AIG Capital and their respective Affiliates, including
their advisors. Any action taken by the Board at any meeting will not be
invalidated by the absence of an Observer at such meeting.

 

 

ARTICLE IV

 

REGISTRATION RIGHTS

 

Section 4.1                        Demand Registration.

 

(a)                At any time after the date that is 180 days after the date
hereof (or such earlier date (i) as would permit the Company to cause any
filings required hereunder to be filed on the 180th day after the date hereof or
(ii) as is permitted by waiver under the IPO Underwriting Agreement), any Person
that is a Stockholder (a “Requesting Stockholder”) on the date a Demand is made
shall be entitled to make a written request of the Company (a “Demand”) for
registration under the Securities Act of a number of Registrable Securities
that, when taken together with the number of Registrable Securities requested to
be registered under the Securities Act by such Requesting Stockholder’s
Affiliates, equals or is greater than the Registrable Amount (a “Demand
Registration”) and thereupon the Company will, subject to the terms of this
Agreement, use its commercially reasonable efforts to effect the registration
under the Securities Act of:

 

(i)            the Registrable Securities which the Company has been so
requested to register by the Requesting Stockholders for disposition in
accordance with the intended method of disposition stated in such Demand, which
may be an Underwritten Offering;

 

(ii)        all other Registrable Securities which the Company has been
requested to register pursuant to Section 4.1(b); and

 

(iii)    all shares of Common Stock which the Company may elect to register in
connection with any offering of Registrable Securities pursuant to this
Section 4.1, but subject to Section 4.1(f);

 

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
Common Stock, if any, to be so registered.

 

(b)               A Demand shall specify: (i) the aggregate number of
Registrable Securities requested to be registered in such Demand Registration,
(ii) the intended method of disposition in connection with such Demand
Registration, to the extent then known and (iii) the

 

9

--------------------------------------------------------------------------------


 

identity of the Requesting Stockholder (or Requesting Stockholders). Within five
days after receipt of a Demand, the Company shall give written notice of such
Demand to any other Persons that on the date a Demand is delivered to the
Company is a Stockholder (excluding Fortress Affiliate Stockholders which have
not signed a joinder as contemplated by Section 2.1). Subject to Section 4.1(f),
the Company shall include in the Demand Registration covered by such Demand all
Registrable Securities with respect to which the Company has received a written
request for inclusion therein. Such written request shall comply with the
requirements of a Demand as set forth in this Section 4.1(b).

 

(c)                Each Stockholder shall be entitled to an unlimited number of
Demand Registrations until such time as the Stockholders, together, Beneficially
Own less than a Registrable Amount.

 

(d)              Demand Registrations shall be on such registration form of the
Commission for which the Company is eligible as shall be selected by the
Requesting Stockholders whose shares represent a majority of the Registrable
Securities that the Company has been requested to register, including, to the
extent permissible, an automatically effective registration statement or an
existing effective registration statement filed by the Company with the
Commission, and shall be reasonably acceptable to the Company.

 

(e)                The Company shall not be obligated to effect any Demand
Registration (A) within one month of a “firm commitment” Underwritten Offering
in which all Stockholders were given “piggyback” rights pursuant to Section 4.2
(subject to Section 4.1(f)) and provided that at least 50% of the number of
Registrable Securities requested by such Stockholders to be included in such
Demand Registration were included) or (B) within one month of any other
Underwritten Offering pursuant to Section 4.3(e). In addition, the Company shall
be entitled to postpone (upon written notice to all Stockholders) for a
reasonable period of time not to exceed 60 days in succession the filing or the
effectiveness of a registration statement for any Demand Registration (but no
more than twice, or for more than 90 days in the aggregate, in any period of 12
consecutive months) if the Board determines in good faith and in its reasonable
judgment that the filing or effectiveness of the registration statement relating
to such Demand Registration would cause the disclosure of material, non-public
information that the Company has a bona fide business purpose for preserving as
confidential. In the event of a postponement by the Company of the filing or
effectiveness of a registration statement for a Demand Registration, the holders
of a majority of Registrable Securities held by the Requesting
Stockholder(s) shall have the right to withdraw such Demand in accordance with
Section 4.4.

 

(f)                 The Company shall not include any securities other than
Registrable Securities in a Demand Registration, except with the written consent
of Stockholders participating in such Demand Registration that hold a majority
of the Registrable Securities included in such Demand Registration. If, in
connection with a Demand Registration, any managing underwriter (or, if such
Demand Registration is not an Underwritten Offering, a nationally recognized
investment bank engaged in connection with such Demand Registration) advises the
Company, that, in its opinion, the inclusion of all of the securities, including
securities of the Company that are not Registrable Securities, sought to be
registered in connection with such Demand Registration would adversely affect
the marketability of the Registrable Securities sought to be sold pursuant
thereto, then the Company shall include in such registration statement only such
securities as the Company is advised by such underwriter or investment bank can
be sold without

 

10

--------------------------------------------------------------------------------


 

such adverse effect as follows and in the following order of priority:
(i) first, up to the number of Registrable Securities requested to be included
in such Demand Registration by the Stockholders, which, in the opinion of the
underwriter can be sold without adversely affecting the marketability of the
offering, pro rata among such Stockholders requesting such Demand Registration
on the basis of the number of such securities held by such Stockholders and such
Stockholders that are Piggyback Sellers; (ii) second, securities the Company
proposes to sell; and (iii) third, all other securities of the Company duly
requested to be included in such registration statement, pro rata on the basis
of the number of such other securities requested to be included or such other
method determined by the Company. .

 

(g)               Any investment bank(s) that will serve as an underwriter with
respect to such Demand Registration or, if such Demand Registration is not an
Underwritten Offering, any investment bank engaged in connection therewith,
shall be selected (i) by FIG LLC, for so long as a majority of the outstanding
Common Stock of the Company is owned by the Initial Stockholder, its Permitted
Transferees and any Fortress Affiliate Stockholder, and thereafter (ii) by the
Stockholder participating in such Demand Registration that holds (together with
its Permitted Transferees) a number of Registrable Securities included in such
Demand Registration constituting a plurality of all Registrable Securities
included in such Demand Registration.

 

Section 4.2                        Piggyback Registrations.

 

(a)                Subject to the terms and conditions hereof, whenever the
Company proposes to register any of its equity securities under the Securities
Act (other than a registration by the Company (x) on a registration statement on
Form S-4 or (y) on a registration statement on Form S-8 (or, in any of the cases
of (x) or (y), on any successor forms thereto)) (each, a “Piggyback
Registration”), whether for its own account or for the account of others, the
Company shall give the Stockholders (excluding Fortress Affiliate Stockholders
which have not signed a joinder as contemplated by Section 2.1) prompt written
notice thereof (but not less than five days prior to the filing by the Company
with the Commission of any registration statement with respect thereto). Such
notice (a “Piggyback Notice”) shall specify, at a minimum, the number of equity
securities proposed to be registered, the proposed date of filing of such
registration statement with the Commission, the proposed means of distribution
and the proposed managing underwriter or underwriters (if any and if known).
Upon the written request of any Person that on the date of such Piggyback Notice
is a Stockholder, given within five days after such Piggyback Notice is received
by such Person (any such Persons, a “Piggyback Seller”) (which written request
shall specify the number of Registrable Securities then presently intended to be
disposed of by such Piggyback Seller), the Company, subject to the terms and
conditions of this Agreement, shall use its commercially reasonable efforts to
cause all such Registrable Securities held by Piggyback Sellers with respect to
which the Company has received such written requests for inclusion to be
included in such Piggyback Registration on the same terms and conditions as the
Company’s equity securities being sold in such Piggyback Registration.

 

(b)               If, in connection with a Piggyback Registration, any managing
underwriter (or, if such Piggyback Registration is not an Underwritten Offering,
a nationally recognized investment bank engaged in connection with such Demand
Registration) advises the Company in writing that, in its opinion, the inclusion
of all the equity securities sought to be included in such Piggyback
Registration by (i) the Company, (ii) others who have sought to have equity
securities of the Company registered in such Piggyback Registration pursuant to
rights to

 

11

--------------------------------------------------------------------------------


 

demand (other than pursuant to so-called “piggyback” or other incidental or
participation registration rights) such registration (such Persons being “Other
Demanding Sellers”), (iii) the Piggyback Sellers and (iv) any other proposed
sellers of equity securities of the Company (such Persons being “Other Proposed
Sellers”), as the case may be, would adversely affect the marketability of the
equity securities sought to be sold pursuant thereto, then the Company shall
include in the registration statement applicable to such Piggyback Registration
only such equity securities as the Company is so advised by such underwriter or
investment bank can be sold without such an effect, as follows and in the
following order of priority:

 

(i)          if the Piggyback Registration relates to an offering for the
Company’s own account, then (A) first, such number of equity securities to be
sold by the Company as the Company, in its reasonable judgment and acting in
good faith and in accordance with sound financial practice, shall have
determined, (B) second, Registrable Securities of Piggyback Sellers and
securities sought to be registered by Other Demanding Sellers (if any), pro rata
on the basis of the number of shares of Common Stock held by such Piggyback
Sellers and Other Demanding Sellers and (C) third, other equity securities held
by any Other Proposed Sellers; or

 

(ii)      if the Piggyback Registration relates to an offering other than for
the Company’s own account, then (A) first, such number of equity securities
sought to be registered by each Other Demanding Seller and the Piggyback Sellers
(if any), pro rata in proportion to the number of shares of Common Stock held by
all such Other Demanding Sellers and Piggyback Sellers and (B) second, other
equity securities held by any Other Proposed Sellers or to be sold by the
Company as determined by the Company and with such priorities among them as may
from time to time be determined or agreed to by the Company.

 

(c)                In connection with any Underwritten Offering under this
Section 4.2 for the Company’s account, the Company shall not be required to
include a holder’s Registrable Securities in the Underwritten Offering unless
such holder accepts the terms of the underwriting as agreed upon between the
Company and the underwriters selected by the Company; provided, that any
applicable underwriting agreement includes only customary terms and conditions.

 

(d)              If, at any time after giving written notice of its intention to
register any of its equity securities as set forth in this Section 4.2 and prior
to the time the registration statement filed in connection with such Piggyback
Registration is declared effective, the Company shall determine for any reason
not to register such equity securities, the Company may, at its election, give
written notice of such determination to each Stockholder and thereupon shall be
relieved of its obligation to register any Registrable Securities in connection
with such particular withdrawn or abandoned Piggyback Registration (but not from
its obligation to pay the Registration Expenses in connection therewith as
provided herein); provided, that Stockholders may continue the registration as a
Demand Registration pursuant to the terms of Section 4.1.

 

12

--------------------------------------------------------------------------------


 

Section 4.3                        Shelf Registration.

 

(a)                Subject to Section 4.3(e), and further subject to the
availability of a Registration Statement on Form S-3 or a successor form, which
may be an automatically effective registration statement at any time the Company
is eligible (“Form S-3”) to the Company, the Initial Stockholder or any of its
Permitted Transferees (in each case to the extent a Stockholder hereunder) may
by written notice delivered (which notice can be delivered at any time after the
eleven month anniversary of the date hereof) to the Company (the “Shelf Notice”)
require the Company to (i) file as promptly as practicable (but no later than
30 days after the date the Shelf Notice is delivered), and to use commercially
reasonable efforts to cause to be declared effective by the Commission at the
earliest possible date permitted under the rules and regulations of the
Commission (but no later than 60 days after such filing date), a Form S-3, or
(ii) use an existing Form S-3 filed with the Commission, in each case providing
for an offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act relating to the offer and sale, from time to time, of the
Registrable Securities owned by the Initial Stockholder or the Fortress
Affiliate Stockholders (or any of their Permitted Transferees), as the case may
be, and any other Persons that at the time of the Shelf Notice meet the
definition of a Stockholder who elect to participate therein as provided in
Section 4.3(b) (a “Shelf Registration Statement”).

 

(b)               The Initial Stockholder and its Permitted Transferees shall be
entitled to require the Company to file an unlimited number of Shelf
Registration Statements until such time as the Stockholders, together,
Beneficially Own less than a Registrable Amount.

 

(c)                Within five business days after receipt of a Shelf Notice
pursuant to Section 4.3(a), the Company will deliver written notice thereof to
each Stockholder (excluding Fortress Affiliate Stockholders which have not
signed a joinder as contemplated by Section 2.1). Each Stockholder may elect to
participate in the Shelf Registration Statement by delivering to the Company a
written request to so participate.

 

(d)              Subject to Section 4.3(e), the Company will use commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective until the date on which all Registrable Securities covered by the
Shelf Registration Statement have been sold thereunder in accordance with the
plan and method of distribution disclosed in the prospectus included in the
Shelf Registration Statement, or otherwise (the “Shelf Registration
Effectiveness Period”).

 

(e)                Notwithstanding anything to the contrary contained in this
Agreement, the Company shall be entitled, from time to time, by providing notice
to the Stockholders who elected to participate in the Shelf Registration
Statement, to require such Stockholders to suspend the use of the prospectus for
sales of Registrable Securities under the Shelf Registration Statement for a
reasonable period of time not to exceed 60 days in succession or 90 days in the
aggregate in any 12 month period (a “Suspension Period”) if the Board determines
in good faith and in its reasonable judgment that it is required to disclose in
the Shelf Registration Statement material, non-public information that the
Company has a bona fide business purpose for preserving as confidential.
Immediately upon receipt of such notice, the Stockholders covered by the Shelf
Registration Statement shall suspend the use of the prospectus until the
requisite changes to the prospectus have been made as required below. Any
Suspension

 

13

--------------------------------------------------------------------------------


 

Period shall terminate at such time as the public disclosure of such information
is made. After the expiration of any Suspension Period and without any further
request from a Stockholder, the Company shall as promptly as practicable prepare
a post-effective amendment or supplement to the Shelf Registration Statement or
the prospectus, or any document incorporated therein by reference, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the prospectus will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(f)                 At any time, and from time-to-time, during the Shelf
Registration Effectiveness Period (except during a Suspension Period), each of
the Initial Stockholder, the Fortress Affiliate Stockholders or any of their
Permitted Transferees (in each case to the extent a Stockholder hereunder) may
notify the Company of their intent to sell Registrable Securities covered by the
Shelf Registration Statement (in whole or in part) in an Underwritten Offering
(a “Shelf Underwritten Offering”); provided that the Company shall not be
obligated to participate in more than four underwritten offerings during any
twelve-month period. Such notice shall specify (x) the aggregate number of
Registrable Securities requested to be registered in such Shelf Underwritten
Offering and (y) the identity of the Stockholder(s) requesting such Shelf
Underwritten Offering. Upon receipt by the Company of such notice, the Company
shall promptly comply with the applicable provisions of this Agreement,
including those provisions of Section 4.5 relating the Company’s obligation to
make filings with the Commission, assist in the preparation and filing with the
Commission of prospectus supplements and amendments to the Shelf Registration
Statement, participate in “road shows,” agree to customary “lock-up” agreements
with respect to the Company’s securities and obtain “comfort” letters, and the
Company shall take such other actions as necessary or appropriate to permit the
consummation of such Shelf Underwritten Offering as promptly as practicable.
Each Shelf Underwritten Offering shall be for the sale of a number of
Registrable Securities equal to or greater than the Registrable Amount. In any
Shelf Underwritten Offering, the Company shall select the investment bank(s) and
managers that will serve as lead or co-managing underwriters with respect to the
offering of such Registrable Securities, which shall be reasonably acceptable to
the Stockholders participating in such Shelf Underwritten Offering that hold a
majority of the Registrable Securities included in such Shelf Underwritten
Offering.

 

Section 4.4                        Withdrawal Rights.  Any Stockholder having
notified or directed the Company to include any or all of its Registrable
Securities in a registration statement under the Securities Act shall have the
right to withdraw any such notice or direction with respect to any or all of the
Registrable Securities designated by it for registration by giving written
notice to such effect to the Company prior to the effective date of such
registration statement. In the event of any such withdrawal, the Company shall
not include such Registrable Securities in the applicable registration and such
Registrable Securities shall continue to be Registrable Securities for all
purposes of this Agreement. No such withdrawal shall affect the obligations of
the Company with respect to the Registrable Securities not so withdrawn;
provided, however, that in the case of a Demand Registration, if such withdrawal
shall reduce the number of Registrable Securities sought to be included in such
registration below the Registrable Amount, then the Company shall as promptly as
practicable give each holder of Registrable Securities sought to be registered
notice to such effect and, within ten days following the mailing of such notice,
such holder(s) of Registrable Securities still seeking registration shall, by
written notice to the

 

14

--------------------------------------------------------------------------------


 

Company, elect to register additional Registrable Securities, when taken
together with elections to register Registrable Securities by its Permitted
Transferees, to satisfy the Registrable Amount or elect that such registration
statement not be filed or, if theretofore filed, be withdrawn. During such ten
day period, the Company shall not file such registration statement if not
theretofore filed or, if such registration statement has been theretofore filed,
the Company shall not seek, and shall use commercially reasonable efforts to
prevent, the effectiveness thereof.

 

Section 4.5                        Registration Procedures.

 

(a)                If and whenever the Company is required to use commercially
reasonable efforts to effect the registration of any Registrable Securities
under the Securities Act as provided in Sections 4.1, 4.2 and 4.3, the Company
shall as promptly as practicable (in each case, to the extent applicable):

 

(i)                                  prepare and file with the Commission a
registration statement to effect such registration, cause such registration
statement to become effective at the earliest possible date permitted under the
rules and regulations of the Commission, and thereafter use commercially
reasonable efforts to cause such registration statement to remain effective
pursuant to the terms of this Agreement; provided, however, that the Company may
discontinue any registration of its securities which are not Registrable
Securities at any time prior to the effective date of the registration statement
relating thereto; provided, further that before filing such registration
statement or any amendments thereto, the Company will furnish to the counsel
selected by the holders of Registrable Securities which are to be included in
such registration (“Selling Holders”)  copies of all such documents proposed to
be filed, which documents will be subject to the review of and comment by such
counsel (it being understood that counsel to the Selling Holders will conduct
its review and provide any comments promptly);

 

(ii)                              prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to such
registration statement and the prospectus used in connection therewith and any
Exchange Act reports incorporated by reference therein as may be necessary to
keep such registration statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such registration statement until the earlier of such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the Selling Holder(s) set forth in such registration statement or
(i) in the case of a Demand Registration pursuant to Section 4.1, the expiration
of 60 days after such registration statement becomes effective or (ii) in the
case of a Piggyback Registration pursuant to Section 4.2, the expiration of 60
days after such registration statement becomes effective or (iii) in the case of
a Shelf Registration pursuant to Section 4.3, the Shelf Registration
Effectiveness Period;

 

(iii)                          furnish to each Selling Holder and each
underwriter, if any, of the securities being sold by such Selling Holder such
number of conformed copies of such registration statement and of each amendment
and supplement thereto (in each case including all exhibits), such number of
copies of

 

15

--------------------------------------------------------------------------------


 

the prospectus contained in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and any Issuer Free Writing Prospectus and
such other documents as such Selling Holder and underwriter, if any, may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities owned by such Selling Holder;

 

(iv)                          use commercially reasonable efforts to register or
qualify such Registrable Securities covered by such registration statement under
such other securities laws or blue sky laws of such jurisdictions as any Selling
Holder and any underwriter of the securities being sold by such Selling Holder
shall reasonably request, and take any other action which may be reasonably
necessary or advisable to enable such Selling Holder and underwriter to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Selling Holder, except that the Company shall not for any such
purpose be required to qualify generally to do business as a foreign corporation
in any jurisdiction wherein it would not but for the requirements of this clause
(iv) be obligated to be so qualified, to subject itself to taxation in any such
jurisdiction or to file a general consent to service of process in any such
jurisdiction;

 

(v)                              use best efforts to cause such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed and, if no such securities are so listed,
use commercially reasonable efforts to cause such Registrable Securities to be
listed on the NYSE or the Nasdaq Stock Market;

 

(vi)                          use commercially reasonable efforts to cause such
Registrable Securities covered by such registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the Selling Holder(s) thereof to consummate the disposition
of such Registrable Securities;

 

(vii)                      in connection with an Underwritten Offering, obtain
for each Selling Holder and underwriter:

 

(1)                an opinion of counsel for the Company, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Selling Holder and
underwriters, and

 

(2)                a “comfort” letter (or, in the case of any such Person which
does not satisfy the conditions for receipt of a “comfort” letter specified in
AU Section 634 of the AICPA Professional Standards, an “agreed upon procedures”
letter) signed by the independent registered public accountants who have
certified the Company’s financial statements included in such registration
statement (and, if necessary, any other independent registered public accountant
of any Subsidiary of the Company or any business acquired by the

 

16

--------------------------------------------------------------------------------


 

Company from which financial statements and financial data are, or are required
to be, included in the registration statement); ;

 

(viii)                  promptly make available for inspection by any Selling
Holder, any underwriter participating in any disposition pursuant to any
registration statement, and any attorney, accountant or other agent or
representative retained by any such Selling Holder or underwriter (collectively,
the “Inspectors”), all financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”), as shall
be reasonably necessary to enable such Selling Holder or underwriter to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any such Inspector in
connection with such registration statement promptly; provided, however, that,
unless the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement or the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (viii) if (i) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (ii) if either (A) the Company has requested and been granted from the
Commission confidential treatment of such information contained in any filing
with the Commission or documents provided supplementally or otherwise or (B) the
Company reasonably determines in good faith that such Records are confidential
and so notifies the Inspectors in writing unless prior to furnishing any such
information with respect to (i) or (ii) such holder of Registrable Securities
requesting such information agrees, and causes each of its Inspectors, to enter
into a confidentiality agreement on terms reasonably acceptable to the Company;
and provided, further, that each Holder of Registrable Securities agrees that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential;

 

(ix)                          promptly notify in writing each Selling Holder and
the underwriters, if any, of the following events:

 

(1)                the filing of the registration statement, the prospectus or
any prospectus supplement related thereto, any Issuer Free Writing Prospectus or
post-effective amendment to the registration statement, and, with respect to the
registration statement or any post-effective amendment thereto, when the same
has become effective;

 

(2)                any request by the Commission for amendments or supplements
to the registration statement or the prospectus or for additional information;

 

17

--------------------------------------------------------------------------------


 

(3)                the issuance by the Commission of any stop order suspending
the effectiveness of the registration statement or the initiation of any
proceedings by any Person for that purpose;

 

(4)                when any Issuer Free Writing Prospectus includes information
that may conflict with the information contained in the registration statement;
and

 

(5)                the receipt by the Company of any notification with respect
to the suspension of the qualification of any Registrable Securities for sale
under the securities or blue sky laws of any jurisdiction or the initiation or
threat of any proceeding for such purpose;

 

(x)                              notify each Selling Holder, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, upon discovery that, or upon the happening of any event as a result of
which, the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and, at the request of any Selling Holder, promptly
prepare and furnish to such Selling Holder a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading;

 

(xi)                          use every reasonable best effort to obtain the
withdrawal of any order suspending the effectiveness of such registration
statement;

 

(xii)                      otherwise use commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
available to Selling Holders, as promptly as practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first day of the Company’s first full quarter after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

 

(xiii)                  use its reasonable best efforts to assist Stockholders
who made a request to the Company to provide for a third party “market maker”
for the Common Stock; provided, however, that the Company shall not be required
to serve as such “market maker”;

 

(xiv)                  cooperate with any Selling Holder and any underwriter and
the managing underwriter to facilitate the timely preparation and delivery of
certificates (which shall not bear any restrictive legends unless required under
applicable law), if necessary or appropriate, representing securities sold under
any registration statement, and enable such securities to be in such

 

18

--------------------------------------------------------------------------------


 

denominations and registered in such names as the managing underwriter or such
Selling Holder may request and keep available and make available to the
Company’s transfer agent prior to the effectiveness of such registration
statement a supply of such certificates as necessary or appropriate;

 

(xv)                      have appropriate officers of the Company prepare and
make presentations at any “road shows” and before analysts and rating agencies,
as the case may be, take other actions to obtain ratings for any Registrable
Securities (if they are eligible to be rated) and otherwise use its reasonable
best efforts to cooperate as reasonably requested by the Selling Holders and the
underwriters in the offering, marketing or selling of the Registrable
Securities;

 

(xvi)                  have appropriate officers of the Company, and cause
representatives of the Company’s independent registered public accountants, to
participate in any due diligence discussions reasonably requested by any Selling
Holder or any underwriter;

 

(xvii)              if requested by any underwriter, agree, and cause the
Company and any directors or officers of the Company to agree, to be bound by
customary “lock-up” agreements restricting the ability to dispose of Company
securities;

 

(xviii)          if requested by any Selling Holders or any underwriter,
promptly incorporate in the registration statement or any prospectus, pursuant
to a supplement or post-effective amendment if necessary, such information as
such Selling Holders may reasonably request to have included therein, including
information relating to the “Plan of Distribution” of the Registrable
Securities;

 

(xix)                  cooperate and assist in any filings required to be made
with the FINRA and in the performance of any due diligence investigation by any
underwriter that is required to be undertaken in accordance with the rules and
regulations of the FINRA;

 

(xx)                      otherwise use reasonable best efforts to cooperate as
reasonably requested by the Selling Holders and the underwriters in the
offering, marketing or selling of the Registrable Securities;

 

(xxi)                  otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission and all reporting
requirements under the rules and regulations of the Exchange Act; and

 

(xxii)              use reasonable best efforts to take any action requested by
the Selling Holders, including any action described in clauses (i) through
(xxi) above to prepare for and facilitate any “over-night deal” or other
proposed sale of Registrable Securities over a limited timeframe.

 

19

--------------------------------------------------------------------------------


 

The Company may require each Selling Holder and each underwriter, if any, to
furnish the Company in writing such information regarding each Selling Holder or
underwriter and the distribution of such Registrable Securities as the Company
may from time to time reasonably request to complete or amend the information
required by such registration statement.

 

(b)               Without limiting any of the foregoing, in the event that the
offering of Registrable Securities is to be made by or through an underwriter,
the Company shall enter into an underwriting agreement with a managing
underwriter or underwriters containing representations, warranties, indemnities
and agreements customarily included (but not inconsistent with the covenants and
agreements of the Company contained herein) by an issuer of common stock in
underwriting agreements with respect to offerings of common stock for the
account of, or on behalf of, such issuers. In connection with any offering of
Registrable Securities registered pursuant to this Agreement, the Company shall
furnish to the underwriter, if any (or, if no underwriter, the Selling Holder),
unlegended certificates representing ownership of the Registrable Securities
being sold (unless, in the Company’s sole discretion, such Registrable
Securities are to be issued in uncertificated form pursuant to the customary
arrangements for issuing shares in such form), in such denominations as
requested and instruct any transfer agent and registrar of the Registrable
Securities to release any stop transfer order with respect thereto.

 

(c)                Each Selling Holder agrees that upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 4.5(a)(ix), such Selling Holder shall forthwith discontinue such Selling
Holder’s disposition of Registrable Securities pursuant to the applicable
registration statement and prospectus relating thereto until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4.5(a)(ix) and, if so directed by the Company, deliver
to the Company, at the Company’s expense, all copies, other than permanent file
copies, then in such Selling Holder’s possession of the prospectus current at
the time of receipt of such notice relating to such Registrable Securities. In
the event the Company shall give such notice, any applicable 60 day period
during which such registration statement must remain effective pursuant to this
Agreement shall be extended by the number of days during the period from the
date of giving of a notice regarding the happening of an event of the kind
described in Section 4.5(a)(ix) to the date when all such Selling Holders shall
receive such a supplemented or amended prospectus and such prospectus shall have
been filed with the Commission.

 

Section 4.6                        Registration Expenses.

 

(a)                All expenses incident to the Company’s performance of, or
compliance with, its obligations under this Agreement including (i)(A) all
registration and filing fees, all fees and expenses of compliance with
securities and “blue sky” laws, (B) all fees and expenses associated with
filings required to be made with FINRA (including, if applicable, the fees and
expenses of any “qualified independent underwriter” as such term is defined in
NASD Rule 2720 or the equivalent rule incorporated into the FINRA rulebook),
(C) all fees and expenses of compliance with securities and “blue sky” laws,
(D) all printing (including expenses of printing certificates, if any, for the
Registrable Securities in a form eligible for deposit with the Depository Trust
Company and of printing prospectuses if the printing of prospectuses and Issuer
Free Writing Prospectuses is requested by a holder of Registrable Securities)
and copying expenses, (E) all messenger and delivery expenses, (F) all fees and
expenses of the Company’s

 

20

--------------------------------------------------------------------------------


 

independent certified public accountants and counsel (including with respect to
“comfort” letters, “agreed-upon procedures” letter and opinions), (G) fees and
expenses of one counsel to the Stockholders selling in such registration (which
firm shall be selected by the Stockholders selling in such registration that
hold a majority of the Registrable Securities included in such registration),
(H) except as provided in clause (ii) below, the fees and expenses (including
underwriting discounts and commissions and transfer taxes) of every nationally
recognized investment bank engaged in connection with a Demand Registration or a
Piggyback Registration that is not an Underwritten Offering, (collectively, the
“Registration Expenses”) and (ii) any expenses described in clauses
(i)(A) through (H) above incurred in connection with the marketing and sale of
Registrable Securities (“Offering Expenses”) shall be borne by the Company,
regardless of whether a registration is effected, marketing is commenced or sale
is made. The Company will pay its internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties,
the expense of any annual audit and the expense of any liability insurance) and
the expenses and fees for listing the securities to be registered on each
securities exchange and included in each established over-the-counter market on
which similar securities issued by the Company are then listed or traded.

 

(b)               Each Selling Holder shall pay its portion of all underwriting
discounts and commissions and transfer taxes, if any, relating to the sale of
such Selling Holder’s Registrable Securities pursuant to any registration.

 

ARTICLE V

 

INDEMNIFICATION

 

Section 5.1                        General Indemnification.  The Company agrees
to indemnify and hold harmless the Initial Stockholder and each of the officers,
directors, employees, members, managers, partners and agents or Affiliates of
the Initial Stockholder against any and all losses, claims, damages, liabilities
and expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (collectively, the “Losses”), in each case, based
on, arising out of, resulting from or in connection with any claim, action,
cause of action, suit, proceeding or investigation, whether civil, criminal,
administrative, investigative or other (collectively, “Actions”), based on,
arising out of, pertaining to or in connection with (i) the ownership or the
operation of the assets or properties, and the operation or conduct of the
business of, including contracts entered into by, the Company, whether before,
on or after the date hereof (ii) any other activity that the Company or its
Subsidiaries engages in and (iii) any untrue statement or alleged untrue
statement of a material fact contained in any Filing or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, other than
misstatements or omissions made in reliance on information relating to and
furnished by the Initial Stockholder in writing expressly for use in the
preparation of such Filing. The indemnity agreement contained in this
Section 5.1 shall be applicable whether or not any Action or the facts or
transactions giving rise to such Action arose prior to, on or subsequent to the
date of this Agreement.

 

21

--------------------------------------------------------------------------------


 

Section 5.2                        Registration Statement Indemnification.

 

(a)                The Company agrees to indemnify and hold harmless, to the
fullest extent permitted by law, each Selling Holder, its officers, directors,
employees, managers, members, partners and Affiliates, such Selling Holder or
such other indemnified Person from and against all Losses caused by, resulting
from or relating to any untrue statement (or alleged untrue statement) of a
material fact contained in any registration statement, any Issuer Free Writing
Prospectus, any prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission (or alleged omission) of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except
insofar as the same are caused by any information furnished in writing to the
Company by such Selling Holder expressly for use therein. In connection with an
Underwritten Offering and without limiting any of the Company’s other
obligations under this Agreement, the Company shall also indemnify such
underwriters, their officers, directors, employees and agents and each Person
who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) such underwriters or such other indemnified
Person to the same extent as provided above with respect to the indemnification
(and exceptions thereto) of the holders of Registrable Securities being sold.
Reimbursements payable pursuant to the indemnification contemplated by this
Section 5.2(a) will be made by periodic payments during the course of any
investigation or defense, as and when bills are received or expenses incurred.

 

(b)               In connection with any registration statement in which a
holder of Registrable Securities is participating, each such Selling Holder will
furnish to the Company in writing information regarding such Selling Holder’s
ownership of Registrable Securities and its intended method of distribution
thereof and, to the extent permitted by law, shall, severally and not jointly,
indemnify the Company, its directors, officers, employees and agents and each
Person who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) the Company or such other indemnified Person
against all Losses caused by any untrue statement of material fact contained in
the registration statement, any Issuer Free Writing Prospectus, any prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, but only to the extent that such untrue statement or
omission is caused by and contained in such information so furnished in writing
by such Selling Holder expressly for use therein; provided, however, that each
Selling Holder’s obligation to indemnify the Company hereunder shall, to the
extent more than one Selling Holder is subject to the same indemnification
obligation, be apportioned between each Selling Holder based upon the net amount
received by each Selling Holder from the sale of Registrable Securities, as
compared to the total net amount received by all of the Selling Holders of
Registrable Securities sold pursuant to such registration statement.
Notwithstanding the foregoing, no Selling Holder shall be liable to the Company
for amounts in excess of the lesser of (i) such apportionment and (ii) the net
amount received by such holder in the offering giving rise to such liability.

 

Section 5.3                        Contribution.

 

(a)       If recovery is not available under the foregoing indemnification
provisions for any reason or reasons other than as specified therein, any Person
who would otherwise be

 

22

--------------------------------------------------------------------------------


 

entitled to indemnification by the terms thereof shall nevertheless be entitled
to contribution with respect to any Losses with respect to which such Person
would be entitled to such indemnification but for such reason or reasons. In
determining the amount of contribution to which the respective Persons are
entitled, there shall be considered the Persons’ relative knowledge and access
to information concerning the matter with respect to which the claim was
asserted, the opportunity to correct and prevent any statement or omission, and
other equitable considerations appropriate under the circumstances. It is hereby
agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not found guilty of such fraudulent misrepresentation. Notwithstanding the
foregoing, no Selling Holder or transferee thereof shall be required to make a
contribution in excess of the net amount received by such holder from its sale
of Registrable Securities in connection with the offering that gave rise to the
contribution obligation.

 

Section 5.4                        Procedure.

 

(a)                Any Person entitled to indemnification hereunder shall give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification; provided, however, the failure to give such
notice shall not release the indemnifying party from its obligation, except to
the extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice on a timely basis.

 

(b)               In any case in which any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless (i) such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
party or (ii) the indemnifying party shall have failed within a reasonable
period of time to assume such defense and the indemnified party is or is
reasonably likely to be prejudiced by such delay, in either event the
indemnified party shall be promptly reimbursed by the indemnifying party for the
expenses incurred in connection with retaining separate legal counsel).The
indemnifying party shall lose its right to defend, contest, litigate and settle
a matter if it shall fail to diligently contest such matter (except to the
extent settled in accordance with the next following sentence).

 

Section 5.5                        Other Matters .

 

23

--------------------------------------------------------------------------------


 

(a)       An indemnifying party shall not be liable for any settlement of an
Action effected without its consent. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened Action in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such Action.

 

(b)      Any Losses for which an indemnified party is entitled to
indemnification or contribution under this Article V shall be paid by the
indemnifying party to the indemnified party as such Losses are incurred.  The
indemnity and contribution agreements contained in this Article V shall remain
operative and in full force and effect, regardless of (i) any investigation made
by or on behalf of any Indemnitee, the Company, its directors or officers, or
any person controlling the Company, and (ii) any termination of this Agreement.

 

(c)       The parties hereto shall, and shall cause their respective
Subsidiaries to, cooperate with each other in a reasonable manner with respect
to access to unprivileged information and similar matters in connection with any
Action.  The provisions of this Article V are for the benefit of, and are
intended to create third party beneficiary rights in favor of, each of the
indemnified parties referred to herein.

 

(d)     Not less than three days before the expected filing date of each
registration statement pursuant to this Agreement, the Company shall notify each
Stockholder who has timely provided the requisite notice hereunder entitling the
Stockholder to register Registrable Securities in such registration statement of
the information, documents and instruments from such Stockholder that the
Company or any underwriter reasonably requests in connection with such
registration statement, including, but not limited to a questionnaire, custody
agreement, power of attorney, lock-up letter and underwriting agreement (the
“Requested Information”). If the Company has not received, on or before the day
before the expected filing date, the Requested Information from such
Stockholder, the Company may file the Registration Statement without including
Registrable Securities of such Stockholder. The failure to so include in any
registration statement the Registrable Securities of a Stockholder (with regard
to that registration statement) shall not in and of itself result in any
liability on the part of the Company to such Stockholder.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1                        Headings. The headings in this Agreement are
for convenience of reference only and shall not control or effect the meaning or
construction of any provisions hereof.

 

Section 6.2                        Entire Agreement. This Agreement constitutes
the entire agreement and understanding of the parties hereto in respect of the
subject matter contained herein, and there are no restrictions, promises,
representations, warranties, covenants, conditions or undertakings with respect
to the subject matter hereof, other than those expressly set forth or referred
to herein. This Agreement supersedes all prior agreements and understandings
between the parties hereto with respect to the subject matter hereof.

 

24

--------------------------------------------------------------------------------


 

Section 6.3                        Further Actions; Cooperation. Each of the
Stockholders agrees to use its reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to give effect
to the transactions contemplated by this Agreement. Without limiting the
generality of the foregoing, each of the Stockholders (i) acknowledges that such
Stockholder will prepare and file with the Commission filings under the Exchange
Act, including under Section 13(d) of the Exchange Act, relating to its
Beneficial Ownership of the Common Stock and (ii) agrees to use its reasonable
efforts to assist and cooperate with the other parties in promptly preparing,
reviewing and executing any such filings under the Exchange Act, including any
amendments thereto.

 

Section 6.4                        Notices. All notices, requests, consents and
other communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile,
nationally recognized overnight courier or first class registered or certified
mail, return receipt requested, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated on
the signature pages of this Agreement or in writing by such party to the other
parties:

 

If to the Initial Stockholder, to:

 

Springleaf Financial Holdings, LLC
c/o Fortress Investment Group LLC
1345 Avenue of the Americas, 46th Floor
New York, NY 10105
Fax: (212) 798-6122
Email: rnardone@fortress.com
Attn: Randal A. Nardone

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036-6522

Fax: (212) 735-2000
Email: gregory.fernicola@skadden.com

Attn:              Gregory A.Fernicola, Esq.

 

If to the Company, to:

 

Springleaf Holdings, Inc.
601 N.W. Second Street
Evansville, IN 47708
Email: scott.mckinlay@slfs.com
Attn:  General Counsel

 

If to a Stockholder that is not the Initial Stockholder, then to the address set
forth in the written agreement of such Stockholder provided for in Section 2.1
hereof.

 

25

--------------------------------------------------------------------------------


 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by email, facsimile, with
confirmation received, to the email addresses or facsimile numbers specified
above (or at such other address or facsimile number for a party as shall be
specified by like notice). Any notice delivered by any party hereto to any other
party hereto shall also be delivered to each other party hereto simultaneously
with delivery to the first party receiving such notice.

 

Section 6.5                        Applicable Law. The substantive laws of the
State of New York shall govern the interpretation, validity and performance of
the terms of this Agreement, without regard to conflicts of law doctrines.

 

Section 6.6                        Severability. The provisions of this
Agreement are independent of and separable from each other. The invalidity,
illegality or unenforceability of one or more of the provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement, including any such
provisions, in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law. The parties hereto shall endeavor in good faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provision, as applicable.

 

Section 6.7                        Successors and Assigns. Except as otherwise
provided herein, all the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of and shall be enforceable by the respective
successors and permitted assigns of the parties hereto. No Stockholder may
assign any of its rights hereunder to any Person other than a Permitted
Transferee. Each Permitted Transferee of any Stockholder shall be subject to all
of the terms of this Agreement, and by taking and holding such shares such
Person shall be entitled to receive the benefits of and be conclusively deemed
to have agreed to be bound by and to comply with all of the terms and provisions
of this Agreement; provided, however, no transfer of rights permitted hereunder
shall be binding upon or obligate the Company unless and until (i) if required
under Section 2.1 hereof, the Company shall have received written notice of such
transfer and the joinder of the transferee provided for in Section 2.1 hereof,
and (ii) such transferee can establish Beneficial Ownership or ownership of
record of a Registrable Amount (whether individually or together with its
Affiliates that are Stockholders or transferees of Stockholders and, if
applicable, its other Permitted Transferees that are Stockholders or transferees
of Stockholders). The Company may not assign any of its rights or obligations
hereunder without the prior written consent of each of the Stockholders, and any
assignment attempted or effected without obtaining such required consent shall
be null and void. Notwithstanding the foregoing, no successor or assignee of the
Company shall have any rights granted under this Agreement until such Person
shall acknowledge its rights and obligations hereunder by a signed written
statement of such Person’s acceptance of such rights and obligations.

 

Section 6.8                        Amendments. This Agreement may not be
amended, modified or supplemented unless such amendment, modification or
supplement is in writing and signed by each of the Stockholders and the Company.

 

26

--------------------------------------------------------------------------------


 

Section 6.9      Waiver. The failure of a party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same. No waiver by a party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in a writing signed by the party against
whom the waiver is to be effective, and no waiver in any one or more instances
shall be deemed to be a further or continuing waiver of any such condition or
breach in other instances or a waiver of any other condition or breach of any
other term, covenant, representation or warranty.

 

Section 6.10    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

 

Section 6.11    Submission To Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT AND ANY ACTION FOR ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN
THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
THE APPELLATE COURTS THEREOF. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT THE ADDRESS FOR NOTICES SET FORTH HEREIN. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  THE PARTIES HERETO
WAIVE THEIR RIGHT TO A JURY TRIAL WITH RESPECT TO DISPUTES HEREUNDER.

 

Section 6.12    Injunctive Relief. Each party hereto acknowledges and agrees
that a violation of any of the terms of this Agreement will cause the other
parties irreparable injury for which an adequate remedy at law is not available.
Therefore, the Stockholders agree that each party shall be entitled to, an
injunction, restraining order, specific performance or other equitable relief
from any court of competent jurisdiction, restraining any party from committing
any violations of the provisions of this Agreement, without the need to post a
bond or prove the inadequacy of monetary damages.

 

Section 6.13    Recapitalizations, Exchanges, Etc. Affecting the Shares of
Common Stock; New Issuance.  The provisions of this Agreement shall apply, to
the full extent set forth herein, with respect to Company Securities and to any
and all equity or debt securities

 

27

--------------------------------------------------------------------------------


 

of the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets, or otherwise) which may be issued in respect of,
in exchange for, or in substitution of, such Company Securities and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, reclassifications, recapitalizations, reorganizations and the like
occurring after the date hereof.

 

Section 6.14    Termination. Upon the mutual consent of all of the parties
hereto or, with respect to each Stockholder, at such earlier time as such
Stockholder and its Affiliates and Permitted Transferees ceases to Beneficially
Own a Registrable Amount, the terms of this Agreement shall terminate, and be of
no further force and effect; provided, however, that the following shall survive
the termination of this Agreement: (i) the provisions of Sections 4.2 (which
shall terminate, and be of no further force and effect, with respect to each
Stockholder, at such time as such Stockholder and its Affiliates and Permitted
Transferees ceases to Beneficially Own a Registrable Amount), 4.6, Article 5,
6.5, 6.11, this Section 6.14 and Section 6.15; (ii) the rights with respect to
the breach of any provision hereof by the Company and (iii) any registration
rights vested or obligations accrued as of the date of termination of this
Agreement to the extent, in the case of registration rights so vested, if such
Stockholder ceases to meet the definition of a Stockholder under this Agreement
subsequent to the vesting of such registration rights as a result of action
taken by the Company.

 

Section 6.15    Third Party Beneficiary. FIG LLC shall be a third party
beneficiary to the agreements made hereunder between the Company and the Initial
Stockholder and shall have the right to enforce such agreements directly to the
extent it deems such enforcement necessary or advisable to protect its rights
hereunder.

 

Section 6.16    Rule 144. The Company covenants and agrees that it will file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the Commission thereunder (or, if it is
not required to file such reports, it will, upon the request of any holder of
Registrable Securities, make publicly available other information so long as
necessary to permit sales in compliance with Rule 144 under the Securities Act),
and it will take such further reasonable action, to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such Rule 144 may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission. Upon the reasonable request of any holder of Registrable Securities,
the Company will deliver to such holder a written statement as to whether it has
complied with such information and filing requirements.

 

Section 6.17    Information. The Company covenants and agrees that for so long
as the Stockholders, together, have Beneficial Ownership of at least 1% of the
Voting Power of the Company, it will provide or cause to be provided, upon
request, to persons affiliated with FIG LLC who are covered by applicable FIG
LLC confidentiality policies, all information about the Company and its
operations as the Company would ordinarily provide to a director upon his or her
request.

 

[Remainder of page left blank intentionally]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly as of the date first above
written.

 

 

 

SPRINGLEAF HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Jay N. Levine

 

 

Name:

Jay N. Levine

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

SPRINGLEAF FINANCIAL HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Randal A. Nardone

 

 

Name:

Randal A. Nardone

 

 

Title:

President

 

 

[SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------